AFFIRM; Opinion Filed January 13, 2022




                                  S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-20-00087-CV

        ANGELINA ARREDONDO, INDIVIDUALLY AND AS
     REPRESENTATIVE OF THE ESTATE OF DANIEL CANALES
      ARREDONDO, DECEASED, AND NEXT FRIEND OF LEIA
            ARREDONDO, INDIVIDUALLY, Appellant
                            V.
   JOHN TIMOTHY TRACY, M.D., BAYLOR ALL SAINTS MEDICAL
  CENTER D/B/A BAYLOR SCOTT & WHITE ALL SAINTS MEDICAL
  CENTER—FORT WORTH; AND BAYLOR HEALTH CARE SYSTEM
       D/B/A BAYLOR SCOTT & WHITE HEALTH, Appellees

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-16-07257

                       MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Schenck, and Justice Osborne
                           Opinion by Justice Schenck
      Angelina Arredondo, individually and representing the estate of Daniel

Canales Arredondo and as next friend of minor Leia Arredondo, appeals the take-

nothing judgment on her healthcare liability claims against appellees John Timothy

Tracy, M.D., Baylor All Saints Medical Center d/b/a Baylor Scott & White All

Saints Medical Center—Fort Worth (“BASMC”), and Baylor Health Care System

d/b/a Baylor Scott & White Health (“BHCS”). In two issues, Arredondo argues the
jury charge contained reversible error and the trial court erred in excluding certain

evidence.      We affirm.        Because all issues are settled in law, we issue this

memorandum opinion. TEX. R. APP. P. 47.4.

                                          BACKGROUND

        Mr. Arredondo was a husband and a father. He and his wife shared a young

daughter. During the day, he cared for their daughter while his wife worked, and in

the evenings he attended school to complete a certification. He also had an older

daughter from a previous relationship, and he was an uncle to a niece and nephew.

        On January 15, 2016, Mr. Arredondo began to experience pain in his shoulder,

which grew worse throughout the day and evening until he felt compelled to ask his

wife to take him to the emergency room. At a little before midnight, Mrs. Arredondo

took him to the emergency department of appellee BASMC. A nurse triaged Mr.

Arredondo, taking measurements of his vitals, and returned him to the waiting area.

Despite that he had described his pain as “10/10,” he was not given any pain

medication at that time. Although Mrs. Arredondo asked for an x-ray of her

husband’s shoulder, that x-ray was cancelled at 1:27 a.m. when Mr. Arredondo was

unable, due to the pain in his shoulder, to move his arm into a position to allow an

x-ray to image his shoulder.1




    1
     The notation from the radiology technologist was that Mr. Arredondo “refuses x ray until pain meds.
[An ER doctor not a party here] said to cancel.”
                                                 –2–
      At approximately 2:00 a.m., a second nurse examined Mr. Arredondo and

gave him some pain medication. Shortly thereafter, his care was assigned to a

physician assistant, Brendan Baird, with appellee Dr. Tracy serving as his attending

physician. Mr. Baird examined Mr. Arredondo and prescribed him hydrocodone,

acetaminophen, and a muscle relaxant, but his pain remain unchanged. Although

Dr. Tracy did not examine Mr. Arredondo, Mr. Baird consulted with Dr. Tracy

regarding Mr. Arredondo’s symptoms and administration of morphine, which mildly

improved in his pain. At approximately 4:30 a.m. on January 16, Mr. Baird

diagnosed Mr. Arredondo with neck muscle spasms and discharged him with a

prescription for muscle relaxants and instructions to see his primary care physician

within the next couple of days.

      The Arredondos returned home where Mr. Arredondo’s pain worsened and

his breathing became labored. On Monday morning, January 18, Mrs. Arredondo

took Mr. Arredondo to the emergency department at Baylor Surgical Hospital

(“BSH”) where he was noted to have difficulty breathing, an elevated heart rate, and

chest pain. The BSH physician suspected pneumonia, congestive heart failure, or a

pulmonary embolism and determined it was necessary to transfer Mr. Arredondo to

BASMC. At BASMC, he was suspected to have sepsis and necrotizing fasciitis.

Despite treatment in the intensive care unit and surgery, Mr. Arredondo’s condition

continued to decline until he died on January 19 from complications of sepsis,

specifically methicillin-resistant staphylococcus aureus (“MRSA”).

                                        –3–
       On June 15, 2016, Mrs. Arredondo, individually and representing the estate

of Daniel Canales Arredondo and as next friend of her daughter with Mr. Arredondo,

filed suit against the appellees, asserting claims for negligence and gross negligence

related to defendants’ treatment of her husband.2 On January 28, 2019, trial began

but ended in a mistrial with the trial court’s rulings from the first trial remaining in

force for the second trial. On September 30, 2019, a second trial began, and on

October 15, 2019, the case went to the jury. The court’s charge submitted only a

willful and wanton negligence liability issue instead of the plaintiff’s requested

issues. Mrs. Arredondo’s requested charge was to submit to the jury three distinct

questions related to liability: (1) whether “emergency medical care” was provided to

Mr. Arredondo; (2) if yes, whether the “willful and wanton negligence” of appellees

proximately caused his death; and (3) if no, whether the ordinary negligence of

appellees proximately caused his death. Instead, the jury charge included one

liability question asking whether the “willful and wanton negligence” of appellees

proximately caused the death of Mr. Arredondo, as well as a question asking the jury

to determine proportionate share of responsibility of each appellee. Ten out of

twelve jurors answered that willful and wanton negligence of the appellees did not

proximately cause the death of Mr. Arredondo. Mrs. Arredondo filed a motion for

new trial, which was overruled by operation of law. This appeal followed.


   2
     Mr. Baird and the two nurses who examined Mr. Arredondo were named as defendants but were later
nonsuited.
                                               –4–
                                       DISCUSSION

I.    The Trial Court Did Not Abuse Its Discretion in the Charge

      In her first issue, Mrs. Arredondo urges the issue of whether “emergency

medical care” was provided to Mr. Arredondo was an issue disputed by the parties

and supported with sufficient conflicting evidence that it was error for the trial court

to refuse her requested jury charge.

      A trial court must submit jury questions, instructions, and definitions “raised

by the written pleadings and the evidence.” Brumley v. McDuff, 616 S.W.3d 826,

831 (Tex. 2021) (citing TEX. R. CIV. P. 278)). Concomitantly, a trial court must not

submit claims or affirmative defenses that the pleadings and evidence do not support,

unless the parties tried the claim or defense by consent. Id. Further, a trial court

may refuse to submit a question if there is no evidence in the record to warrant its

submission. Olivares v. Mares, 390 S.W.3d 608, 616 (Tex. App.—Dallas 2012, no

pet.). Within those parameters, we review the trial court’s submission of the charge

to the jury for abuse of discretion. Brumley, 616 S.W.3d at 831.

      Section 74.153 of the civil practice and remedies code governs health care

liability claims for injuries or deaths arising from the provision of “emergency

medical care” in a hospital emergency department, or in an obstetrical unit or

surgical suite immediately following the evaluation or treatment of a patient in a

hospital emergency department. It mandates that, for such claims, the claimant:

      may prove that the treatment or lack of treatment by the physician or
      health care provider departed from accepted standards of medical care
                                          –5–
      or health care only if the claimant shows by a preponderance of the
      evidence that the physician or health care provider, with willful and
      wanton negligence, deviated from the degree of care and skill that is
      reasonably expected of an ordinarily prudent physician or health care
      provider in the same or similar circumstances.

TEX. CIV. PRAC. & REM. CODE ANN. § 74.153 (emphasis added). The legislature

defined “emergency medical care” as:

      bona fide emergency services provided after the sudden onset of a
      medical or traumatic condition manifesting itself by acute symptoms of
      sufficient severity, including severe pain, such that the absence of
      immediate medical attention could reasonably be expected to result in
      placing the patient’s health in serious jeopardy, serious impairment to
      bodily functions, or serious dysfunction of any bodily organ or
      part . . . .

Id. § 74.001(7).

      Thus, the definition encompasses two elements: (1) type of care provided and

(2) circumstances under which that care is provided. See Turner v. Franklin, 325

S.W.3d 771, 777 (Tex. App.—Dallas 2010, pet. denied). We have interpreted that

care to include “any actions or efforts undertaken in a good faith effort to diagnose

or treat a mental or physical disease or disorder or a physical deformity or injury by

any system or method, or the attempt to effect cures of those conditions.” Id. at 778.

      As for the second element, section 74.001(7) requires that the “bona fide

emergency services” must be provided after the sudden onset of a medical or

traumatic condition manifested with acute symptoms so severe that “the absence of

immediate medical attention could reasonably be expected” to result in serious

jeopardy to the patient’s health, serious impairment to bodily functions, or serious

                                         –6–
dysfunction of any bodily organ or part. See id. at 777 (emphasis added). The

section goes on to exclude “medical care or treatment that occurs after the patient is

stabilized and is capable of receiving medical treatment as a nonemergency patient

or that is unrelated to the original medical emergency.” Id. As this Court has

previously held:

          [I]t is the severity of the patient’s condition, its rapid or unforeseen
          origination, and the urgent need for immediate medical attention—
          including diagnosis, treatment, or both—in order to minimize the risk
          of serious and negative consequences to the patient’s health that
          comprise the second element of the definition of “emergency medical
          care.” The use of the phrase “could reasonably be expected,” italicized
          above, also makes clear that whether the circumstances meet the second
          element of “emergency medical care” must be viewed prospectively
          and objectively, not retrospectively or subjectively.

Id.

          Thus, this Court defined the term “bona fide emergency services” to mean

“any actions or efforts undertaken in a good faith effort to diagnose or treat a mental

or physical disease or disorder or a physical deformity or injury by any system or

method, or the attempt to effect cures of those conditions.” Id. at 778.

          In support of her contention that the issue of “emergency care” should have

been included in the jury charge, Mrs. Arredondo relies on the definition of

“emergency medical care,” which excludes care or treatment after the patient is

stabilized,3 and argues the evidence from his treatment on January 16 at the BASMC


      3
      “‘Emergency medical care’ . . . does not include medical care or treatment that occurs after the patient
is stabilized and is capable of receiving medical treatment as a nonemergency patient or that is unrelated to
the original medical emergency. CIV. PRAC. & REM§ 74.001(7).
                                                    –7–
emergency department shows, or at least raises a fact issue, as to whether her

husband was “not triaged as urgent and not provided immediate medical attention to

diagnose or treat a suspected emergency condition” and that “the healthcare

providers perceived Daniel as stable from the outset and did not believe that the

absence of immediate medical attention would result in serious jeopardy to his

health.” She further complains that “they never considered an emergent condition.”4

Mrs. Arredondo urges there was conflicting evidence as to whether her husband had

signs or symptoms of infection and experts’ opinions as to whether severe pain alone

could be a sign of sepsis. She argues these conflicts were for the jury to resolve in

order to determine whether Mr. Arredondo received “emergency medical care.”

         Appellees respond the statute itself includes “the sudden onset of . . . severe

pain” as a circumstance sufficient to meet the second element of “emergency

medical care.” See CIV. PRAC. & REM. § 74.001(7). We agree. Mr. Arredondo went

to the emergency department after experiencing severe pain that came upon him

suddenly. Even assuming the statute’s applicability could be posed as a question of

   4
       She relies on evidence that:
               Mr. Arredondo was categorized as “require[s] in depth evaluation, but stable” by the first
                  nurse who saw him,
               the result of his sepsis screen was negative,
               his vital signs were stable on arrival and throughout his visit to the emergency department,
               his medical record from his visit at the emergency department contained no signs or
                  symptoms of infection, such as redness or swelling or fever,
               the pain he described as “10/10” was viewed by the physician’s assistant as a subjective
                  factor and unaccompanied by any objective factor, such as unstable or abnormal vital signs,
               following triage, Mr. Arredondo was returned to the waiting area without further care or
                  treatment for approximately one and one-half hours, and
               Mr. Baird’s differential diagnosis was a spasm or sprain.


                                                    –8–
fact rather than law, no conflicts exist in the evidence for the jury to resolve that the

circumstances here establish the second element. See, e.g., Turner, 325 S.W.3d at

779 (“Here, K.M.T. went to the emergency department after experiencing ‘sudden’

and ‘severe’ pain.”).

      As for the first element of “bona fide emergency services,” Mrs. Arredondo’s

arguments are similar to those made in Turner v. Franklin: “section 74.153 applies

only when a physician diagnoses a condition as an emergency and treats it

accordingly.” See id. at 778–79. We rejected that argument there and here as well.

In Turner, the patient went to the emergency department after experiencing “sudden”

and “severe” pain. See id. at 779. One of the possible diagnoses of his condition

would, if correct, result in the loss of a body part. See id. The evidence in that case

showed the health care providers considered that diagnosis but the plaintiffs argued

they deviated from the standard of care—not by conducting or failing to conduct a

proper test—but by improperly interpreting its results. See id.

      As we concluded in Turner, “emergency medical care” encompasses

diagnosing a patient under the circumstances and during the time period outlined in

section 74.001(7), regardless of whether the health care provided reached a

diagnostic conclusion that the patient was suffering from a true emergency

condition. As pointed out by Mrs. Arredondo, the nurse who first triaged Mr.

Arredondo reviewed his vital signs for indications of sepsis. Although there is

conflicting evidence whether his severe pain alone could have indicated or should

                                          –9–
have alerted the appellees to the presence of sepsis, and there is conflicting evidence

as to whether he was exhibiting any other indications of sepsis at the time he was

examined in the emergency department, there is no conflict in the evidence that Mr.

Arredondo was indeed screened for sepsis or that sepsis is an infection affecting one

or more internal organs, which can result in death, as tragically it did in this case.

Thus, the record establishes the health care providers who examined him considered

sepsis as a possible diagnosis, but rejected it. Therefore, we conclude there was no

conflict in the operative facts for the jury to resolve regarding whether appellees

provided “emergency medical care.”

         Accordingly, we cannot conclude the trial court abused its discretion in

refusing to submit the requested instruction, and we overrule Mrs. Arredondo’s first

issue.

II.      The Trial Court Did Not Abuse Its Discretion in the Exclusion of
         Evidence

         In her second issue, Mrs. Arredondo argues the trial court abused its discretion

by excluding evidence that appellees BHCS and BASMC were required, but failed,

to have a prescriptive authority agreement (“PAA”) for Mr. Baird to practice as a

physician’s assistant treating Mr. Arredondo in the BASMC emergency department.

Mrs. Arredondo argues that without that PAA, Mr. Baird lacked the authority to treat

Mr. Arredondo and that appellees’ failure to have a PAA violated the standard of

care and evidenced negligence and gross negligence.


                                           –10–
      Prior to the first trial, the trial court signed an order granting appellees’ motion

in limine, which described the judge’s verbal admonishment to Mrs. Arredondo that

the subject of PAAs would not be submitted to or discussed in front of the jury. That

ruling remained in effect during the second trial as well.

      We review a trial court’ exclusion of evidence for abuse of discretion. See

JBS Carriers, Inc. v. Washington, 564 S.W.3d 830, 836 (Tex. 2018).                   The

administrative code defines a PAA as

      An agreement entered into by a physician and an advanced practice
      registered nurse or physician assistant through which the physician
      delegates to the advanced practice registered nurse or physician
      assistant the act of prescribing or ordering a drug or device.
      Prescriptive authority agreements are required for the delegation of the
      act of prescribing or ordering a drug or device in all practice settings,
      with the exception of a facility-based practice, pursuant to §157.054 of
      the Act.

22 TEX. ADMIN. CODE § 185.2(17).

      According to Mrs. Arredondo, evidence of the PAA would have established a

lack of proper supervision of Mr. Baird. BHCS and BASMC respond that evidence

of the existence or absence of a PAA is irrelevant to her claim, which is that her

husband was misdiagnosed with muscle spasms, instead of sepsis, not Mr. Baird’s

prescription of drugs or devices. See id. We agree. We cannot conclude the trial

court abused its discretion by excluding evidence of whether a PAA existed at the

time Mr. Arredondo was treated. Accordingly, we overrule Mrs. Arredondo’s

second issue.


                                         –11–
                                 CONCLUSION

     We affirm the trial court’s judgment.




                                         /David J. Schenck/
                                         DAVID J. SCHENCK
                                         JUSTICE



200087F.P05




                                     –12–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

ANGELINA ARREDONDO,                            On Appeal from the 44th Judicial
INDIVIDUALLY AND AS                            District Court, Dallas County, Texas
REPRESENTATIVE OF THE                          Trial Court Cause No. DC-16-07257.
ESTATE OF DANIEL CANALES                       Opinion delivered by Justice
ARREDONDO, DECEASED, AND                       Schenck. Chief Justice Burns and
NEXT FRIEND OF LEIA                            Justice Osborne participating.
ARREDONDO, INDIVIDUALLY,
Appellant

No. 05-20-00087-CV           V.

ALL SAINTS MEDICAL CENTER
D/B/A BAYLOR SCOTT & WHITE
ALL SAINTS MEDICAL CENTER-
FORT WORTH; AND BAYLOR
HEALTH CARE SYSTEM, D/B/A
BAYLOR SCOTT & WHITE
HEALTH, Appellees

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

    It is ORDERED that appellees ALL SAINTS MEDICAL CENTER D/B/A
BAYLOR SCOTT & WHITE ALL SAINTS MEDICAL CENTER-FORT
WORTH; AND BAYLOR HEALTH CARE SYSTEM, D/B/A BAYLOR SCOTT
& WHITE HEALTH recover their costs of this appeal from appellant ANGELINA
ARREDONDO, INDIVIDUALLY AND AS REPRESENTATIVE OF THE

                                        –13–
ESTATE OF DANIEL CANALES ARREDONDO, DECEASED, AND NEXT
FRIEND OF LEIA ARREDONDO, INDIVIDUALLY.


Judgment entered this 13th day of January 2022.




                                     –14–